Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2022 was filed after the mailing date of the Non-Final Office Action on 5/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The interpretation of claim 1under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph set forth to the Non-Final Office action mailed on 5/25/2022 has been withdrawn because of the amendment filed on 7/28/2022. However, claims 3 and 4 also recites similar limitation which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In the Non-Final Office Action, the interpretation of claim 1 was showed but the other limitation in claims 3 and 4 similarly is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the interpretation of claims 3 and 4 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been maintained. See below.
4.	Applicant’s arguments, see remarks page 8-10, filed 7/28/2022, with respect to the rejection(s) of Claims 1 and 3-7 under 35 U.S.C. § 102(a)(1) over Kai (US 2013/0154358 A1), Claim 2 under 35 U.S.C. 103 as being unpatentable over Kai ‘358 A1 in view of YANG et al (CN 106443489 A (2017-02-22) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 9, regarding the rejection of claim 1 under 35 U.S.C. § 102, as being anticipated by Kai (US 2013/0154358 A1), that, “Kai, however, fails to disclose at least “acquiring a plurality of physical quantity data each representing a physical quantity relating to a state of a battery mounted in a vehicle... executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process,” as recited in independent claim 1, as amended. Consequently, Kai fails to disclose each and every element recited in independent claim 1, at least as amended. Claims 3-7 are similarly amended and are therefore allowable at least for reasons similar to those discussed above regarding independent claim 1. In view of the above, withdrawal of the rejection is respectfully requested.”

Examiner Response:
Applicant’s arguments, see page 9, filed 7/28/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are not persuasive. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: acquiring a plurality of physical quantity data each representing a physical quantity relating to a state of a battery mounted in a vehicle; executing a determination process of determining whether or not the physical quantity represented by each of the plurality of physical quantity data satisfies a predetermined condition; transmitting the plurality of physical quantity data to a server in a case in which it is determined that the physical quantity represented by each of the plurality of physical quantity data satisfies the predetermined condition in the determination process; receiving the plurality of physical quantity data from the in-vehicle device; and executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process.” Therefore, in view of applicant’s claim amendment, Kai is reapplied to meet at least the amended limitation in claim 1. Because Kai discloses, “In the present application, the term program generally refers to a set of coded instructions that enable a computer or a processor to perform a specified function. Programs may be generally stored on a storage device such as memory. Further, programs may be implemented internally or externally to a system, while remaining accessible by that system (Paragraph [0026] Line 25-30). In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read (Paragraph [0035] Line 1-4).” Therefore, Kai discloses plurality of physical quantity data (the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) each physical quantity relates to a state of the battery mounted in the vehicle. Therefore, applicant’s argument that Kai does not disclose “plurality of physical quantity data” is not persuasive. Claim 1 is still rejected under 35 U.S.C. § 102, as being anticipated by Kai (US 2013/0154358 A1) as set forth below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 10, regarding the rejection of claim 2 that, “In this regard, the Office Action alleges Yang describes that the first physical quantity is the charging then the second physical quantity is the OCV and third one is the capacity (Office Action page 23). Yang, however, merely describes that an alarm is output when the measured open circuit voltage is less than an open circuit voltage constant, and it is determined that the battery capacity is decreased when the calculated internal resistance value satisfies a predetermined condition (see, e.g., Yang claim 6). Consequently, Yang, like Kai, fails to teach or suggest at least “acquiring a plurality of physical quantity data each representing a physical quantity relating to a state of a battery mounted in a vehicle... executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process,” as recited in independent claim 1, as amended. In view of the above, withdrawal of the rejection is respectfully requested”.

Examiner Response:
Applicant’s arguments, see page 10, filed 7/28/2022, with respect to the rejection(s) of claim(s) 2 have been fully considered and are not persuasive. Applicant argues on Page 10, “Consequently, Yang, like Kai, fails to teach or suggest at least “acquiring a plurality of physical quantity data each representing a physical quantity relating to a state of a battery mounted in a vehicle... executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process,” as recited in independent claim 1, as amended.” There are no arguments that specifically point to Yang ((CN 106443489 A (2017-02-22)) and how Yang does not teach the limitation to Claim 2. Kai discloses the amended limitation as explained above and applicant did not argue about any specific limitation in claim 2 that Yang does not disclose. Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., acquiring a plurality of physical quantity data each representing a physical quantity relating to a state of a battery mounted in a vehicle... executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process) are rejected under Kai. Yang is never applied in the rejection to reject those limitations. Kai teaches all the limitation of the independent claim 1 and Yang was applied to remedy the deficiency of Kai as Kai does not disclose the limitation of the dependent claim 1. So, applicant’s argument that Yang reference does not teach the above amended limitation to claim 1 is not persuasive. See the rejection set forth below. 

5.	New claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai ‘358 A1 in view of YANG et al (Hereinafter “YANG”) in the Publication Number CN 106443489 A (2017-02-22). See the rejection set forth below.


For expedite prosecution, applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claims 3 and 4, “an acquisition unit” and “a determination unit”, “a transmission unit”, “a reception unit”, “a diagnosis unit” in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 3 the recited “an acquisition unit” coupled with the functional language “acquiring physical quantity data representing a physical quantity”.
In this application in claim 3 the recited “a determination unit” coupled with the functional language “executing a determination process of determining whether 10 or not the physical quantity represented”.
In this application in claim 3 the recited “a transmission unit” coupled with the functional language “transmitting the physical quantity data to the server”.
In this application in claim 4 the recited “a reception unit” coupled with the functional language “receiving the physical quantity data from the in-vehicle device”.
In this application in claim 4 the recited “a diagnosis unit” coupled with the functional language “executing a diagnosis process of diagnosing an abnormality of the battery”.
All these limitations in claims 3 and 4 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20200384884 A1) discloses:
In Paragraph 34, “[0034] Some or all of the functions included in the in-vehicle device 190 or the server 200 may be realized by hardware including a circuitry such as a large-scale integration (LSI), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a graphics processing unit (GPU) or may be realized by software and hardware in cooperation. The program may be stored in advance in a storage device including a non-transitory storage medium such as a hard disk drive (HDD) or a flash memory or may be stored in a non-transitory storage medium that can be loaded or unloaded such as a DVD or a CD-ROM and be installed by loading the storage medium into a drive device.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kai in the US Patent Application Publication Number US 20130154358 A1.

Regarding claim 1, Kai teaches a battery state determining system (An onboard battery management system for monitoring a state of a battery that supplies power to electric equipment (onboard equipment) mounted on a vehicle; Paragraph [0002] Line 1-4; FIG. 1 is a block diagram that illustrates the configuration of an onboard battery management system; Paragraph [0025] Line 1-2) comprising:
a processor [15] (The monitoring section 15 may be implemented by, for example, a processor that performs or provides various functions such as those described in the present application by executing a program; Paragraph [0026] Line 21-25); and
a memory [23] (The storage section 23 may be implemented by a memory device; Paragraph [0029] Line 17-18) that stores executable instructions that, when executed by the processor, facilitate performance of operations (In the present application, the term program generally refers to a set of coded instructions that enable a computer or a processor to perform a specified function. Programs may be generally stored on a storage device such as memory. Further, programs may be implemented internally or externally to a system, while remaining accessible by that system; Paragraph [0026] Line 25-30), comprising:
 acquiring a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) each representing a physical quantity relating to a state of a battery [12] (generating section 11 generates the charge for the battery and charging is the physical quantity of the battery which relates the state of the battery; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; Therefore, charge amount and temperature and voltage represents the state of the battery to check if there is abnormality or not) mounted in a vehicle [1] (This system includes a vehicle 1; Paragraph [0025] Line 3) (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3; Paragraph [0026] Line 6-12); 
executing a determination process of determining whether or not the physical quantity represented by each of the physical quantity data satisfies a predetermined condition (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10); and 
transmitting the plurality of physical quantity data to a server [2] (This system includes a vehicle 1, a server 2; Paragraph [0025] Line 3-4) in a case in which it is determined that the physical quantity represented by each of the plurality of physical quantity data satisfies the predetermined condition in the determination process (a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 15-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10), 
receiving the plurality of physical quantity data from the in-vehicle device [16] (Moreover, the communication section 21 corresponds to the receiving unit, accepting unit, and transmitting unit in the battery management server. The storage section 23 corresponds to the storage unit in the battery management server; Paragraph [0047] Line 5-9; The server 2 includes a communication section 21 for carrying out wireless communication with the vehicle 1 and the portable terminal 3; Paragraph [0029] Line 1-3; Communication section 21 receives physical quantity data from the in-vehicle device (transmission unit 16)); and 
executing a diagnosis process of diagnosing an abnormality of the battery [12] based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process (a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information. The controller 22 performs control for recording information regarding the state of the battery 12 transmitted from the vehicle 1 and control for responding to an inquiry about the state of the battery from the portable terminal 3; Paragraph [0029] Line 3-9; FIG. 3 is a flowchart of a battery management process performed by the controller 22 of the server 2; Paragraph [0038] Line 1-2; When the inquiry from the portable terminal 3 is received, the process proceeds from step S22 to step S24. In step S24, the recorded content is read from the storage section 23 and transmitted to the portable terminal 3. If there is no record concerning the state of the battery 12 in the storage section 23, which means that the battery 12 is in a normal state (state where neither a low charge state nor an abnormal state is detected), information indicating that normal state is transmitted to the portable terminal 3; Paragraph [0039] Line 1-9).

Regarding claim 3, Kai teaches an in-vehicle device [11+ [13] + [14] + [15] + [16] in Figure 1 (An onboard battery management system for monitoring a state of a battery that supplies power to electric equipment (onboard equipment) mounted on a vehicle; Paragraph [0002] Line 1-4; FIG. 1 is a block diagram that illustrates the configuration of an onboard battery management system; Paragraph [0025] Line 1-2; The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device)) comprising: 
an acquisition unit (an acquisition unit [11] (generating section 11 as the acquisition unit) acquiring a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) each representing a physical quantity relating to a state of a battery [12] (generating section 11 generates the charge for the battery and charging is the physical quantity of the battery which relates the state of the battery; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; Therefore, charge amount and temperature and voltage represents the state of the battery to check if there is abnormality or not) mounted in a vehicle [1] (This system includes a vehicle 1; Paragraph [0025] Line 3) (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3; Paragraph [0026] Line 6-12); 
a determination unit [15] (Monitoring section 15 as the determination unit) executing a determination process of determining whether or not the physical quantity represented by each of the physical quantity data satisfies a predetermined condition (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10); and 
a transmission unit [16] (communication section 16 as the transmission unit) transmitting the physical quantity data to a server [2] (This system includes a vehicle 1, a server 2; Paragraph [0025] Line 3-4) executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data in a case in which it is determined that the physical quantity represented by each of the plurality of physical quantity data satisfies the predetermined condition in the determination process (a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 15-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10).

Regarding claim 4, Kai teaches a server [2] in Figure 1  [2] (This system includes a vehicle 1, a server 2; Paragraph [0025] Line 3-4); An onboard battery management system for monitoring a state of a battery that supplies power to electric equipment (onboard equipment) mounted on a vehicle; Paragraph [0002] Line 1-4; FIG. 1 is a block diagram that illustrates the configuration of an onboard battery management system; Paragraph [0025] Line 1-2) communicating with an in-vehicle device [11+ [13] + [14] + [15] + [16] (This system includes a vehicle 1 and a portable terminal 3; Paragraph [0025] Line 3-4; The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device), the server [2] comprising:
a reception unit [21] (communication section 21 as the reception unit as it is receiving data from the transmission unit 16) (Moreover, the communication section 21 corresponds to the receiving unit, accepting unit, and transmitting unit in the battery management server. The storage section 23 corresponds to the storage unit in the battery management server; Paragraph [0047] Line 5-9) receiving a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB; The server 2 includes a communication section 21 for carrying out wireless communication with the vehicle 1 and the portable terminal 3; Paragraph [0029] Line 1-3; Communication section 21 receives physical quantity data from the in-vehicle device (transmission unit 16) each of which represents a physical quantity relating to a state of a battery mounted in a vehicle [1] (This system includes a vehicle 1; Paragraph [0025] Line 3) and which are transmitted by the in- vehicle device  (11+ [13] + [14] + [15] + [16] (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device) in a case in which it is determined that the physical quantity satisfies a predetermined condition (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21); and
 a diagnosis unit [22] + [23] (controller 22 and storage 23 as the diagnosis unit) (a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information; Paragraph [0029] Line 3-6) executing a diagnosis process of diagnosing an abnormality of the battery [12] based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process (a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information. The controller 22 performs control for recording information regarding the state of the battery 12 transmitted from the vehicle 1 and control for responding to an inquiry about the state of the battery from the portable terminal 3; Paragraph [0029] Line 3-9; FIG. 3 is a flowchart of a battery management process performed by the controller 22 of the server 2; Paragraph [0038] Line 1-2; When the inquiry from the portable terminal 3 is received, the process proceeds from step S22 to step S24. In step S24, the recorded content is read from the storage section 23 and transmitted to the portable terminal 3. If there is no record concerning the state of the battery 12 in the storage section 23, which means that the battery 12 is in a normal state (state where neither a low charge state nor an abnormal state is detected), information indicating that normal state is transmitted to the portable terminal 3; Paragraph [0039] Line 1-9).


Regarding claim 5, Kai teaches a battery state determining method (An onboard battery management system for monitoring a state of a battery that supplies power to electric equipment (onboard equipment) mounted on a vehicle; Paragraph [0002] Line 1-4; FIG. 1 is a block diagram that illustrates the configuration of an onboard battery management system; Paragraph [0025] Line 1-2) comprising: 
acquiring a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) each representing a physical quantity relating to a state of a battery [12] (generating section 11 generates the charge for the battery and charging is the physical quantity of the battery which relates the state of the battery; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; Therefore, charge amount and temperature and voltage represents the state of the battery to check if there is abnormality or not) mounted in a vehicle [1] (This system includes a vehicle 1; Paragraph [0025] Line 3) (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3; Paragraph [0026] Line 6-12) by using an in-vehicle device [11+ [13] + [14] + [15] + [16] (This system includes a vehicle 1 and a portable terminal 3; Paragraph [0025] Line 3-4; The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device); and 
executing a determination process of determining whether or not the physical quantity represented by each of the plurality of physical quantity data satisfies a predetermined condition (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10) by using the in-vehicle device [11+ [13] + [14] + [15] + [16]; 
transmitting the plurality of physical quantity data to a server [2] (This system includes a vehicle 1, a server 2; Paragraph [0025] Line 3-4)  in a case in which it is determined that the physical quantity represented by each of the plurality of physical quantity data satisfies the predetermined condition in the determination process (a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 15-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10) by using the in-vehicle device [11+ [13] + [14] + [15] + [16]; 
receiving the plurality of physical quantity data from the in-vehicle device [16] ([0029] The server 2 includes a communication section 21 for carrying out wireless communication with the vehicle 1 and the portable terminal 3; Paragraph [0029] Line 1-3; Communication section 21 receives physical quantity data from the in-vehicle device (transmission unit 16); Moreover, the communication section 21 corresponds to the receiving unit, accepting unit, and transmitting unit in the battery management server. The storage section 23 corresponds to the storage unit in the battery management server; Paragraph [0047] Line 5-9) by using the server [2]; and 
executing a diagnosis process of diagnosing an abnormality of the battery [12] based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process by using the server [2] (a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information. The controller 22 performs control for recording information regarding the state of the battery 12 transmitted from the vehicle 1 and control for responding to an inquiry about the state of the battery from the portable terminal 3; Paragraph [0029] Line 3-9; FIG. 3 is a flowchart of a battery management process performed by the controller 22 of the server 2; Paragraph [0038] Line 1-2; When the inquiry from the portable terminal 3 is received, the process proceeds from step S22 to step S24. In step S24, the recorded content is read from the storage section 23 and transmitted to the portable terminal 3. If there is no record concerning the state of the battery 12 in the storage section 23, which means that the battery 12 is in a normal state (state where neither a low charge state nor an abnormal state is detected), information indicating that normal state is transmitted to the portable terminal 3; Paragraph [0039] Line 1-9; a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information. The controller 22 performs control for recording information regarding the state of the battery 12 transmitted from the vehicle 1 and control for responding to an inquiry about the state of the battery from the portable terminal 3; Paragraph [0029] Line 3-9).

Regarding claim 6, Kai teaches a computer-readable non-transitory recording medium including a program causing a computer of an in-vehicle device to perform (a processor that performs or provides various functions such as those described in the present application by executing a program. In the present application, the term program generally refers to a set of coded instructions that enable a computer or a processor to perform a specified function. Programs may be generally stored on a storage device such as memory. Further, programs may be implemented internally or externally to a system, while remaining accessible by that system; Paragraph [0026] Line 23-30):
acquiring a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) each representing a physical quantity relating to a state of a battery [12] (generating section 11 generates the charge for the battery and charging is the physical quantity of the battery which relates the state of the battery; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; Therefore, charge amount and temperature and voltage represents the state of the battery to check if there is abnormality or not) mounted in a vehicle [1] (This system includes a vehicle 1; Paragraph [0025] Line 3) (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3; Paragraph [0026] Line 6-12) by using an in-vehicle device [11+ [13] + [14] + [15] + [16] (This system includes a vehicle 1 and a portable terminal 3; Paragraph [0025] Line 3-4; The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device); and 
executing a determination process of determining whether or not the physical quantity represented by each of the plurality of physical quantity data satisfies a predetermined condition (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8; In step S12, it is determined whether the charge remaining amount CHR is at or below the predetermined amount CHRTH (e.g., 0.3). When the answer in step S12 is positive (YES), which means that the battery 12 is in a low charge state, this situation is notified to the server 2 through the communication section 16 (step S13); Paragraph [0035] Line 5-10); and 
transmitting the plurality of physical quantity data to a server [2] (This system includes a vehicle 1, a server 2; Paragraph [0025] Line 3-4) executing a diagnosis process of diagnosing an abnormality of the battery [12] based on the plurality of physical quantity data in a case in which it is determined that the physical quantity represented by each of the plurality of physical quantity data satisfies the predetermined condition in the determination process (a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 15-21). 

Regarding claim 7, Kai teaches computer-readable non-transitory recording medium including a program causing a computer of a server [2] communicating with an in-vehicle device to perform (a processor that performs or provides various functions such as those described in the present application by executing a program. In the present application, the term program generally refers to a set of coded instructions that enable a computer or a processor to perform a specified function. Programs may be generally stored on a storage device such as memory. Further, programs may be implemented internally or externally to a system, while remaining accessible by that system; Paragraph [0026] Line 23-30):
receiving a plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; Physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB; The server 2 includes a communication section 21 for carrying out wireless communication with the vehicle 1 and the portable terminal 3; Paragraph [0029] Line 1-3; Communication section 21 receives physical quantity data from the in-vehicle device (transmission unit 16)) that represents a physical quantity relating to a state of a battery [12] and which are transmitted by the in- vehicle device (11+ [13] + [14] + [15] + [16] (The vehicle 1 further includes a generating section 11, which differs from the above-described AC generator, a battery 12 charged with power from the generating section 11, an onboard equipment 13 (e.g., an air-conditioning device) operating with power output from the battery 12, a communication section 14 for use in remotely operating the onboard equipment 13 through the portable terminal 3, a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16; Paragraph [0026] Line 6-15; the generating section 11, an onboard equipment 13, a communication section 14, a monitoring section 15 and a communication section 16 makes the in-vehicle device) in a case in which it is determined that the physical quantity satisfies a predetermined condition  (a monitoring section 15 that monitors a state of the battery 12 (charge remaining amount CHR, presence or absence of anomaly), and a communication section 16 for use in notifying the server 2 of a predetermined battery state detected by the monitoring section 15 by wireless communication. In the present embodiment, when a low charge state where the charge remaining amount CHR is at or below a predetermined amount CHRTH or an abnormal state of the battery 12 is detected, that detection is notified to the server 2; Paragraph [0026] Line 13-21; For example, when the battery temperature TB is outside the range between the predetermined upper and lower temperature limits or when the output voltage VB is outside the range of the predetermined upper and lower voltage limits, the battery 12 is determined to be anomalous and the anomalous flag FABNL is set at "1."; Paragraph [0036] Line 3-8); and
executing a diagnosis process of diagnosing an abnormality of the battery based on the plurality of physical quantity data and generating diagnosis result data representing a result of the diagnosis process (a controller 22 that performs control for recording the latest state of the battery 12 in the server 2, and a storage section 23 that stores obtained information. The controller 22 performs control for recording information regarding the state of the battery 12 transmitted from the vehicle 1 and control for responding to an inquiry about the state of the battery from the portable terminal 3; Paragraph [0029] Line 3-9; FIG. 3 is a flowchart of a battery management process performed by the controller 22 of the server 2; Paragraph [0038] Line 1-2; When the inquiry from the portable terminal 3 is received, the process proceeds from step S22 to step S24. In step S24, the recorded content is read from the storage section 23 and transmitted to the portable terminal 3. If there is no record concerning the state of the battery 12 in the storage section 23, which means that the battery 12 is in a normal state (state where neither a low charge state nor an abnormal state is detected), information indicating that normal state is transmitted to the portable terminal 3; Paragraph [0039] Line 1-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai ‘358 A1 in view of YANG et al (Hereinafter “YANG”) in the Publication Number CN 106443489 A (2017-02-22).

Regarding claim 2, Kai fails to teach a battery state determining system, wherein the operations further comprising: acquiring at least first physical quantity time data representing change in a first physical quantity with respect to time and second physical quantity time data representing change in a second physical quantity, which is a physical quantity of a kind different from that of the first physical quantity, with respect to time as the plurality of physical quantity data, determining whether or not a trace of a point representing an operating history of the battery inside a battery state determination space defined by at least a first axis representing the first physical quantity and a second axis representing the second physical quantity satisfies the predetermined condition in the determination process, and transmitting operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process.
YANG teaches a storage battery online management system and operation method thereof; Description; INVENTION-TITLE Line 1), wherein 
the operations further comprising: acquiring at least first physical quantity time data representing change in a first physical quantity with respect to time and second physical quantity time data representing change in a second physical quantity, which is a physical quantity of a kind different from that of the first physical quantity, with respect to time as the plurality of physical quantity data, determining whether or not a trace of a point representing an operating history of the battery inside a battery state determination space defined by at least a first axis representing the first physical quantity and a second axis representing the second physical quantity satisfies the predetermined condition in the determination process, and transmitting operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process (A management method for storage battery, operating on the battery management system according to claim 1-5, wherein it comprises the following steps: 1) during normal operation, the switch K1 is closed, switch K2 is in the off state, at this time, the battery group is in operation mode, before measuring the internal resistance of the storage battery, the disconnection switch K1, battery pack operating mode. 2) measuring open circuit voltage after the disconnection switch K1, main control module continuously measures the open circuit voltage of each battery, the battery monitoring module M1-Mn measuring storage battery 1-n of the voltage U1-Un, and monitors every change of the open circuit voltage of the battery, when the voltage in a certain time is not reduced or fall rate is less than the set value, the measured open circuit voltage of each battery, there is open-circuit voltage does not meet the requirement of the battery alarm. (open-circuit voltage value 0.03V, generally set to + 0.03V). 3) closing the switch K2, the battery set via the discharging module F discharge, discharge current is constantly VLAN; under the discharging state, measured by battery monitoring module M1-Mn storage battery 1-n of the voltage U1-Un. 4) calculating battery 1- internal resistance of the storage battery n according to the following formula: Rx = UX/If;in the formula, Rx represents the internal resistance x energy-saving storage battery, UX represents the voltage connects with storage battery, If the value of x is a constant discharge current value; the storage battery 1-n in tissue R1-Rn. 5) internal resistance of the battery 1-n measured by the following judgment, setting in the resistance maximum R1-Rn is Rmax, average value of Ravr if Rmax is more than a * Ravr it is judged that the battery is reduced; in the formula, a is the set coefficient. 6) internal resistance of the battery 1-n measured by the following judgment, setting in the resistance maximum R1-Rn is Rmax, average value of Ravr if Rmax is more than a * Ravr it is judged that the battery capacity is decreased and to alarm ; Page 3 Line 25-40 and Page 4 Line 1-13; Therefore Yang teaches that the first physical quantity is the charging then the second physical quantity is the OCV and third one is the capacity capable of switching the operating state of the storage battery and  determines whether or not a trace of a point representing an operating history of the battery inside a battery state determination space defined by at least a first axis representing the first physical quantity and a second axis representing the second physical quantity satisfies the predetermined condition in the determination process, and wherein the transmission unit transmits operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process). The purpose of doing so is to realize the measurement of monomer battery open circuit voltage, to realize the single battery internal resistance measured under the specific condition. solving the operation mode only measuring accumulator floating charge voltage cannot accurately reflect the battery health status, and the problem that the existing measuring battery internal resistance measuring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kai in view of YANG, because YANG teaches to include the acquisition unit acquires at least first physical quantity time data representing change in a first physical quantity with respect to time and second physical quantity time data representing change in a second physical quantity … can be capable of switching the operating state of the storage battery, realizes the measurement of monomer battery open circuit voltage, realizing the single battery internal resistance measured under the specific condition, solves the operation mode only measuring accumulator floating charge voltage, reflects accurately the battery health status (Invention Contents; Page 1-6). 

Regarding claim 8, Kai fails to teach a battery state determining system, wherein 
the operations further comprising: wherein the operations further comprise: acquiring, as the plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB), first physical quantity time data representing a temporal change of a first physical quantity (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB), second physical quantity time data representing a temporal change of a second physical quantity (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) which is a physical quantity of a kind different from that of the first physical quantity (the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) (Therefore for example a second physical quantity (the charge remaining amount CHR) which is a physical quantity of a kind different from that of the first physical quantity (a battery temperature TB), and third physical quantity time data representing a temporal change of a third physical quantity (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) which is a physical quantity of a kind different from those of the first physical quantity and the second physical quantity ((the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) (Therefore for example a second physical quantity (the charge remaining amount CHR) which is a physical quantity of a kind different from that of the first physical quantity (a battery temperature TB and third physical quantity data as the output voltage VB).
Kai fails to teach that wherein determining whether or not a trace of a point representing an operating history of the battery inside a battery state determination space which is a three-dimensional linear space defined by a first axis representing the first physical quantity, a second axis representing the second physical quantity, and a third axis representing the third physical quantity satisfies the predetermined condition in the determination process, and transmitting operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process.
YANG teaches a storage battery online management system and operation method thereof; Description; INVENTION-TITLE Line 1), wherein 
the operations further comprising: determining whether or not a trace of a point representing an operating history of the battery inside a battery state determination space which is a three-dimensional linear space defined by a first axis representing the first physical quantity, a second axis representing the second physical quantity, and a third axis representing the third physical quantity satisfies the predetermined condition in the determination process, and transmitting operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process (Because of the system and method of the invention can solve the problem that the storage battery floating switching charging mode to realize the measurement of the battery open-circuit voltage and the internal resistance (voltage drop under the same current), the battery is being discharged can be really detected with the load capacity of the battery by short-time high-current: page 5 Line 1-4; A management method for storage battery, operating on the battery management system according to claim 1-5, wherein it comprises the following steps: 1) during normal operation, the switch K1 is closed, switch K2 is in the off state, at this time, the battery group is in operation mode, before measuring the internal resistance of the storage battery, the disconnection switch K1, battery pack operating mode. 2) measuring open circuit voltage after the disconnection switch K1, main control module continuously measures the open circuit voltage of each battery, the battery monitoring module M1-Mn measuring storage battery 1-n of the voltage U1-Un, and monitors every change of the open circuit voltage of the battery, when the voltage in a certain time is not reduced or fall rate is less than the set value, the measured open circuit voltage of each battery, there is open-circuit voltage does not meet the requirement of the battery alarm. (open-circuit voltage value 0.03V, generally set to + 0.03V). 3) closing the switch K2, the battery set via the discharging module F discharge, discharge current is constantly VLAN; under the discharging state, measured by battery monitoring module M1-Mn storage battery 1-n of the voltage U1-Un. 4) calculating battery 1- internal resistance of the storage battery n according to the following formula: Rx = UX/If;in the formula, Rx represents the internal resistance x energy-saving storage battery, UX represents the voltage connects with storage battery, If the value of x is a constant discharge current value; the storage battery 1-n in tissue R1-Rn. 5) internal resistance of the battery 1-n measured by the following judgment, setting in the resistance maximum R1-Rn is Rmax, average value of Ravr if Rmax is more than a * Ravr it is judged that the battery is reduced; in the formula, a is the set coefficient. 6) internal resistance of the battery 1-n measured by the following judgment, setting in the resistance maximum R1-Rn is Rmax, average value of Ravr if Rmax is more than a * Ravr it is judged that the battery capacity is decreased and to alarm ; Page 3 Line 25-40 and Page 4 Line 1-13; Claim 6; Therefore Yang teaches that determining whether or not a trace of a point representing an operating history of the battery inside a battery state determination space which is a three-dimensional linear space defined by a first axis representing the first physical quantity, a second axis representing the second physical quantity, and a third axis representing the third physical quantity satisfies the predetermined condition in the determination process, and transmitting operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process. Claim does not recite about the first second and third axis and therefore any axis of the physical quantity data can be first or second or third axis). The purpose of doing so is to realize the measurement of monomer battery open circuit voltage, to realize the single battery internal resistance measured under the specific condition. solving the operation mode only measuring accumulator floating charge voltage cannot accurately reflect the battery health status, and the problem that the existing measuring battery internal resistance measuring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kai in view of YANG, because YANG teaches to determine whether or not a trace of a point representing an operating history of the battery inside a battery state determination space which is a three-dimensional linear space defined by a first axis representing the first physical quantity, a second axis representing the second physical quantity, and a third axis representing the third physical quantity … can be capable of switching the operating state of the storage battery, realizes the measurement of monomer battery open circuit voltage, realizing the single battery internal resistance measured under the specific condition, solves the operation mode only measuring accumulator floating charge voltage, reflects accurately the battery health status (Invention Contents; Page 1-6).

Regarding claim 9, Kai teaches a battery state determining system, 
wherein the plurality of physical quantity data include first physical quantity data representing a first physical quantity and second physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; first or second physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) representing a second physical quantity (the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) which is a physical quantity of a kind different from that of the first physical quantity (the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) (Therefore for example a second physical quantity (the charge remaining amount CHR) which is a physical quantity of a kind different from that of the first physical quantity (a battery temperature TB).
However, Kai fails to teach that wherein each of the first physical quantity and the second physical quantity is any one of an open circuit voltage of the battery, a capacity of the battery, and an internal resistance of the battery.
YANG teaches a storage battery online management system and operation method thereof; Description; INVENTION-TITLE Line 1), wherein 
each of the first physical quantity and the second physical quantity is any one of an open circuit voltage of the battery, a capacity of the battery, and an internal resistance of the battery (The purpose of the invention is to provide a storage battery online management system and working method thereof, capable of switching the operating state of the storage battery, to realize the measurement of monomer battery open circuit voltage, realizing the single battery internal resistance measured under the specific condition; Page 2, invention contents Line 1-4). The purpose of doing so is to realize the measurement of the battery open-circuit voltage and the internal resistance (voltage drop under the same current), to detect discharge of the battery with the load capacity of the battery by short-time high-current, to find the poor contact and to open the hidden inside the battery and to solve the operation mode storage battery online detecting device characteristic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kai in view of YANG, because YANG teaches to include the first physical quantity and the second physical quantity as any one of an open circuit voltage of the battery, a capacity of the battery, and an internal resistance of the battery realizes the measurement of the battery open-circuit voltage and the internal resistance (voltage drop under the same current), detects discharge of the battery with the load capacity of the battery by short-time high-current, finds the poor contact and to open the hidden inside the battery and solves the operation mode storage battery online detecting device characteristics (Page 5 Line 1-4), solves the operation mode only measuring accumulator floating charge voltage, reflects accurately the battery health status (Invention Contents; Page 1-6).

Regarding claim 10, Kai teaches a battery state determining system, 
wherein the plurality of physical quantity data (In step S11, detection data on the battery 12 is read. In the present embodiment, the charge remaining amount CHR (indicated by the ratio to the full charging amount), a battery temperature TB, and an output voltage VB are read; Paragraph [0035] Line 1-4; first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) include first physical quantity data representing a first physical quantity (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB), second physical quantity data (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) representing a second physical quantity which is a physical quantity of a kind different from that of the first physical quantity (the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) (Therefore for example a second physical quantity (the charge remaining amount CHR) which is a physical quantity of a kind different from that of the first physical quantity (a battery temperature TB), and third physical quantity data (first or second or third physical quantities are the charge remaining amount CHR, a battery temperature TB, and an output voltage VB) representing a third physical quantity which is a physical quantity of a kind different from those of the first physical quantity and the second physical quantity ((the charge remaining amount CHR/ a battery temperature TB/ and an output voltage VB) (Therefore for example a second physical quantity (the charge remaining amount CHR) which is a physical quantity of a kind different from that of the first physical quantity (a battery temperature TB and third physical quantity data as the output voltage VB).
However, Kai fails to teach that the first physical quantity is an open circuit voltage of the battery, the second physical quantity is a capacity of the battery, and the third physical quantity is an internal resistance of the battery.
YANG teaches a storage battery online management system and operation method thereof; Description; INVENTION-TITLE Line 1), wherein 
the first physical quantity is an open circuit voltage of the battery, the second physical quantity is a capacity of the battery, and the third physical quantity is an internal resistance of the battery. (The purpose of the invention is to provide a storage battery online management system and working method thereof, capable of switching the operating state of the storage battery, to realize the measurement of monomer battery open circuit voltage, realizing the single battery internal resistance measured under the specific condition; Page 2, invention contents Line 1-4). The purpose of doing so is to realize the measurement of the battery open-circuit voltage and the internal resistance (voltage drop under the same current), to detect discharge of the battery with the load capacity of the battery by short-time high-current, to find the poor contact and to open the hidden inside the battery and to solve the operation mode storage battery online detecting device characteristic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kai in view of YANG, because YANG teaches to include the first physical quantity as an open circuit voltage of the battery, the second physical quantity as a capacity of the battery, and the third physical quantity as an internal resistance of the battery. realizes the measurement of the battery open-circuit voltage and the internal resistance (voltage drop under the same current), detects discharge of the battery with the load capacity of the battery by short-time high-current, finds the poor contact and to open the hidden inside the battery and solves the operation mode storage battery online detecting device characteristics (Page 5 Line 1-4), solves the operation mode only measuring accumulator floating charge voltage, reflects accurately the battery health status (Invention Contents; Page 1-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858